TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00321-CR




Robert Lee Herring, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 58842, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Robert Lee Herring seeks to appeal a judgment of conviction for capital murder.  The
trial court has certified that this is a plea bargain case, Herring waived the right of appeal as part of
the plea bargain agreement, and Herring has no right of appeal.  See Tex. R. App. P. 25.2(a)(2); see
also Blanco v. State, 18 S.W.3d 218, 220 (Tex. Crim. App. 2000).  The appeal is dismissed.  See 
Tex. R. App. P. 25.2(d).
 
                                                __________________________________________
                                                G. Alan Waldrop, Justice
Before Justices B. A. Smith, Puryear and Waldrop
Dismissed for Want of Jurisdiction
Filed:   June 30, 2006
Do Not Publish